      Case 2:15-cr-00022-MHT-WC Document 292 Filed 07/13/20 Page 1 of 4



    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION NO.
       v.                               )             2:15cr22-MHT
                                        )
CARLOS WASHINGTON                       )

                           OPINION AND ORDER

       Defendant Carlos Washington is before the court on

a     revocation       petition    that       alleges      10   violations.

Washington       and    the    government         have    reached    a    plea

agreement.

       In      earlier        orders          regarding         Washington’s

mental-health issue, the court identified that issue as

whether Washington had the mental capacity to proceed.

See,     e.g.,    Order    of     June       9,   2020    (doc.    no.   277)

(setting       “competency      hearing”).           The    court    was    in

error.      Washington’s competency to proceed was never at

issue.      Nothing in the record suggested that to be an

issue, and no one raised it.

       Instead, at an on-the-record hearing on December

11,    2019,     defense      counsel       represented    to     this   court
   Case 2:15-cr-00022-MHT-WC Document 292 Filed 07/13/20 Page 2 of 4



that Washington had been diagnosed with schizophrenia

and bipolar disorder in the past.                  The court ordered an

evaluation by the Bureau of Prisons on the following

issues        related         to      the      Sentencing         Guidelines

calculations and asserted defenses:

       (1) Washington’s mental state at the time of his

alleged commission of each violation, including with

regard to whether his schizophrenia (or another mental

health issue) impacted his behavior;

       (2) Washington’s mental state on October 8, 2019,

when     he     pled      guilty         to     Negotiating       Worthless

Instruments in Chilton County, Alabama; and

       (3) If Washington is convicted, what conditions of

supervised        release          are       appropriate    to      support

Washington and prevent future violations.

       Pursuant      to       a     court     order,   Washington        was

transferred to a Federal Bureau of Prisons Detention

Center in Miami, Florida.                Months later, Washington was

evaluated       by      Dr.        Carmen     Rodriguez,      a    forensic



                                         2
      Case 2:15-cr-00022-MHT-WC Document 292 Filed 07/13/20 Page 3 of 4



psychologist.

      In her report, completed on April 20, 2020, Dr.

Rodriguez         concluded,        among     other     things,        that

Washington “was criminally responsible for his behavior

at the time of the alleged violations,” that he “was

sane at the time of the alleged offenses,” and that he

“was not suffering from significantly reduced mental

capacity ... that would have resulted in his inability

to understand the wrongfulness of his acts, exercise

the    power      of    reasoning,    or     control   his      behavior.”

Psychological          Evaluation    (doc.    no.   268)   at     1.      The

report also noted that “there was no evidence of a

severe mental illness that would substantially impair

Mr. Washington’s ability to make a reasoned choice and

to understand the nature of the consequences of his

plea [in state court].”              Id. at 16.        Defense counsel

offered      no    objections        to     the   report     at    today’s

on-the-record hearing.




                                      3
   Case 2:15-cr-00022-MHT-WC Document 292 Filed 07/13/20 Page 4 of 4



    Based     on      the     above-described          psychological

evaluation and the lack of objections to it, the court

concludes that the report of the Bureau of Prisons is

accepted and that the mental-health issues discussed in

the report are not an impediment to the plea agreement.

                                 ***

    Accordingly, it is ORDERED that the forensic report

of the Bureau of Prisons (doc. no. 268) is accepted by

the court and that the mental issues discussed in the

report are not an impediment to the plea agreement.

    DONE, this the 13th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
